Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (JP2016037234).
Ichikawa discloses a vehicle visual recognition device comprising a support body (16B) that supports a housing member (52) so as to allow the housing member to swing (see figures 1 and 3), the housing member housing a visual recognition means (54) that assists visual 
recognition by an occupant of a vehicle (see Fig. 1); a restricting member (48A) that is supported so as to be movable in an axial direction with respect to the support body (see paragraph 0036), and that is capable of restricting swinging of the housing member (see paragraphs 0036, 0042 and 0048); and an urging means (48) that urges the restricting member in a swing direction of the housing member (see paragraphs 0036, 0042 and 0048), wherein the urging means urges the restricting member in the axial direction so as to restrict swinging of the housing member (see figures 5A-8B along with paragraphs 0036, 0042 and 0048), wherein the urging means is a coil spring (see figures 3 and 5A-8B along with paragraph 0036). Note figures 1 and 3 and 5A-8B along with the associated description thereof.

4. 	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watrous et al (US2005/0219722).
Watrous et al discloses a vehicle visual recognition device comprising a support body (30) that supports a housing member (22) so as to allow the housing member to swing (see paragraph 0014), the housing member housing a visual recognition means (the rear view mirror, see paragraph 0014) that assists visual recognition by an occupant of a vehicle; a restricting member (6) that is supported so as to be movable in an axial direction with respect to the support body (see figures 8A and 8B), and that is capable of restricting swinging of the housing member (see paragraphs 0031-0034); and an urging means (11) that urges the restricting member in a swing direction of the housing member (see paragraph 0032), wherein the urging means urges the restricting member in the axial direction so as to restrict swinging of the housing member (see figures 7 and 8A along with paragraphs 0031-0034), wherein the urging means is a coil spring (see figures 1, 4 and 7-8B). Note figures 1, 4 and 7-8B along with the associated description thereof.
5.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
March 21, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872